Citation Nr: 0832168	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-00 759	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds, to include any affecting the right hand and wrist, 
and any leg scars. 



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  He received the Purple Heart medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from July and November 2005 rating actions that denied 
service connection for residuals of shrapnel wounds of the 
back, legs, and right hand and wrist.

By rating action of November 2006, the RO granted service 
connection for peripheral vascular disease of each lower 
extremity associated with shrapnel injury to the legs, and 
for a left gluteal area shrapnel wound scar. 

For the reasons expressed below, the issue remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim remaining on appeal has not been accomplished.  

The veteran contends that he currently suffers from residuals 
of shrapnel wounds of the right hand and wrist that were 
incurred in service in 1943.

Appellate review of the service records discloses that the 
veteran was awarded the Purple Heart medal.  The November 
1945 separation examination noted that the veteran sustained 
unspecified body bruises and burns in 1943 and was treated at 
a hospital in North Africa, but he denied any present wound 
or injury which was disabling.  Current examination showed no 
present physical or musculoskeletal defects and the skin 
showed no burn residuals, and the examiner opined that any 
1943 wound or injury had been incurred in line of duty, but 
would not result in disability.

In June 2005, the RO ordered a VA examination of the veteran 
to determine the nature and extent of his claimed residuals 
of shrapnel wounds.  In July 2005, prior to the examination, 
the veteran notified the RO that his age and disability 
prevented him from reporting for the examination.  In July 
2006, the RO ordered another VA examination of the veteran.  
In an August 2006 medical report, a VA physician stated that 
he had reviewed a letter sent by the veteran in which he 
stated that physical disability prevented him from reporting 
for the examination.  However, appellate review of the claims 
folder indicates that the record contains neither a copy of 
any notice of the date and time of an August 2006 examination 
sent to the veteran by the pertinent VA medical facility, nor 
the veteran's reported letter explaining why he could not 
report for the examination.  The RO nonetheless denied the 
remaining claim for residuals of shrapnel wounds of the right 
hand and wrist in a November 2006 Statement of the Case 
(SOC).

Appellate review of the claims folder discloses that the 
veteran has regularly reported for periodic outpatient 
physical examinations at VA medical facilities in Iowa City, 
Dubuque, and Waterloo, Iowa from 2001 to 2006.  In the 
absence of evidence in the record that contains verification 
that the veteran was ever properly notified of date and time 
to report for the 2006 examination, and in view of his 
apparent ability to repeatedly report for VA examinations at 
several VA medical facilities, the Board finds that the 
veteran should be given another opportunity to report for a 
VA examination at a convenient location to obtain information 
needed to resolve the claim remaining on appeal.

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

Prior to the examination, the RO should obtain copies of all 
records of treatment and evaluation of the veteran at the 
Iowa City, Iowa VA Medical Center (VAMC) and the Dubuque and 
Waterloo, Iowa VA Clinics from 2006 up to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should contact the veteran and 
request him to specify a convenient Iowa 
VA medical facility (to include Iowa 
City, Dubuque, and Waterloo) to which he 
was willing to report for VA examination 
to determine the nature and extent of his 
claimed remaining residuals of shrapnel 
wounds.  All responses received should be 
associated with the claims folder.

2.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran at the Iowa City, Iowa VAMC 
and the Dubuque and Waterloo, Iowa VA 
Clinics from 2006 up to the present time.  
In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

3.  If the veteran is willing to report, 
the RO should arrange for him to undergo 
a VA examination by a physician to 
determine the nature and extent of his 
claimed remaining residuals of shrapnel 
wounds, to include any affecting the 
right hand and wrist, and any leg scars.  
The entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render opinions for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
residuals of shrapnel wounds, to include 
any affecting the right hand and wrist, 
and any leg scars, had their onset in 
military service.    

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for any 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate Supplemental SOC 
that includes clear reasons and bases for 
all determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

